FILED
                            NOT FOR PUBLICATION                                MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10292

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00039-TLN

 v.
                                                 MEMORANDUM*
LUIS ENRIQUE MEJIA-CALDERON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Luis Enrique Mejia-Calderon appeals from the district court’s judgment and

challenges his guilty-plea conviction and 108-month aggregate sentence for three

counts of illegal use of a communication facility, in violation of 21 U.S.C.

§ 843(b). Pursuant to Anders v. California, 386 U.S. 738 (1967), Mejia-Calderon’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Mejia-Calderon the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Mejia-Calderon waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     14-10292